Citation Nr: 0015062	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Propriety of the initial noncompensable rating assigned 
for status post rotator cuff repair of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
May 1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
in which the RO denied service connection for a right 
shoulder and arm disorder, and a right foot disorder.  The 
veteran appealed and was afforded a hearing at the RO before 
the undersigned member of the Board in September 1997.  The 
case was remanded by the Board in February 1998 for 
evidentiary development.  The case was remanded again by the 
Board in April 1999 for additional evidentiary development 
and VA examination.

By rating decision of January 2000, the RO granted service 
connection for status post rotator cuff repair of the right 
shoulder, rated noncompensably disabling.  The veteran 
appealed for a higher initial rating.  Inasmuch as the appeal 
involving the right shoulder is from an original award, the 
Board has framed that issue as shown on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999)(appeals from original awards are not construed as 
claims for increased ratings).

By rating decision of November 1999, the RO denied service 
connection for an acquired psychiatric disorder.  The veteran 
appealed and a statement of the case was issued in April 
2000.  The veteran did not thereafter perfect his appeal on 
the issue of entitlement to service connection for an 
acquired psychiatric disorder and that issue is not before 
the Board for appellate consideration.  The veteran and his 
representative have until November 2000 to appeal this issue 
to the Board if they so desire.


REMAND

Subsequent to the April 1999 Board remand, and as noted 
above, the RO granted service connection for status post 
rotator cuff repair of the right shoulder and assigned a 
noncompensable disability evaluation.  The RO also continued 
the denial of service connection for a right foot disorder, 
as reflected in a January 2000 supplemental statement of the 
case (SSOC).

In a substantive appeal dated February 8, 2000, the veteran 
requested a hearing before a member of the Board in 
Washington, D.C.  In a second substantive appeal also dated 
February 8, 2000, the veteran indicated that he wanted to 
have a hearing before a member of the Board at the RO.  By 
letter of May 9, 2000, the Board requested clarification from 
the veteran as to his request for a Board hearing.  The 
veteran's response, received at the Board on May 23, 2000, 
expressed his desire for a hearing before a member of the 
Board at the RO.

As such, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any 
witnesses before a Member of the Board 
traveling
to the RO for the purpose of conducting 
such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action by the RO is required with respect to the issues on 
appeal.  The RO need not re-adjudicate the claim and an SSOC 
need not be issued.  The purpose of this REMAND is to afford 
due process.

No action is required of the appellant until he receives 
further notice from the RO.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

